        CASE 0:21-cv-00072-WMW-HB Doc. 24 Filed 06/29/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Anthony Valiant,                              Court File No.: 21-cv-00072-WMW-HB

                           Plaintiff,

v.                                               NOTICE OF WITHDRAWAL
                                                      OF COUNSEL
Todd Leonard, MD, acting in his official
capacity as the Medical Director and sole
owner of MEnD correctional Care, PLLC;
Amanda Ross, PA-C, acting in her individual
capacity as medical staff in the Wright
County Jail; Amber Christian, RN, in her
individual capacity as medical staff in the
Wright County Jail; MEnD Correctional
Care, PLLC; and Wright County,

                           Defendants.



       PLEASE TAKE NOTICE, pursuant to Rule 83.7(a) of the Local Rules of the United

States District Court for the District of Minnesota that Bradley R. Prowant, Esq. hereby

withdraws as counsel for Defendants Dr. Todd Leonard, Amanda Ross, Amber Christian, and

MEnD Correctional Care, PLLC (collectively “the MEnD Defendants”) in the above-entitled

proceeding. Anthony J. Novak and Carolin J. Nearing from Larson · King, LLP will remain

counsel of record.
        CASE 0:21-cv-00072-WMW-HB Doc. 24 Filed 06/29/21 Page 2 of 2




Date: June 29, 2021                LARSON · KING, LLP


                                   By     s/Bradley R. Prowant
                                   Anthony J. Novak (0351106)
                                   Carolin Nearing (0291791)
                                   Bradley R. Prowant (0396079)
                                   2800 Wells Fargo Place
                                   30 E. Seventh Street
                                   St. Paul, MN 55101
                                   Tel: (651) 312-6500
                                   Fax: (651) 312-6618
                                   tnovak@larsonking.com
                                   cnearing@larsonking.com
                                   bprowant@larsonking.com

                                   Attorneys for Dr. Todd Leonard, Amanda Ross,
                                   Amber Christian, and MEnD Correctional Care,
                                   PLLC




                                     2
